 

--------------------------------------------------------------------------------

Exhibit 10.8
 
NOTE
 
$750,000.00
 
May 5, 2010

 
The undersigned maker promises to pay to the order of Kent Carr, at 10 South New
Street, Staunton, VA 24401, the principal sum of $750,000.00 with interest at
the rate of 12.00% per annum, payable as follows:
 
Interest only is due every six months on November 1, 2010, May 1, 2011 and
November 1, 2011. The remaining principal balance and all accrued and unpaid
interest shall be due and payable, if not sooner paid, on November 1, 2011.
 
The right is reserved to prepay this Note in whole, at any time without penalty
or fee. The amount of any partial prepayment shall be applied to the reduction
of the principal, but shall not relieve the maker of the obligation to make
interest installment payments as provided herein.
 
The maker, and all endorsers and guarantors, if any, jointly and severally agree
that:
 
1.           If there is a default in any payment, or a default in the
performance of or compliance with any covenant, warranty or agreement in the
Deed of Trust securing this Note, the unpaid principal balance of this Note with
all accrued interest at any time during such default, at the option of the
holder, may be declared and thereupon shall become due and payable in full.
Failure to exercise this option shall not constitute a waiver of the right to
exercise the option in the event of any subsequent default.
 
2.           If any of them is declared a bankrupt, an insolvent, or makes an
assignment for the benefit of creditors, the holder of this Note may, at its
option, declare the unpaid principal balance of the Note with all interest
accrued thereon due and payable.
 
3.           At any time and from time to time, the holder may take any of the
following actions with respect to the loan which this Note represents, without
notice to or affecting the liability of any of them: (a) renew, extend,
reamortize or otherwise rearrange the loan; (b) release, agree not to sue, or
otherwise discharge, in whole or in part, anyone who signs or guarantees this
Note; (c) release, exchange, or otherwise dispose of any collateral, in whole or
in part.
 
4.           They waive demand, presentment, protest and notice of dishonor, and
waive the benefit of the homestead exemption and all other exemptions as to the
debt represented by this Note.
 
5.            They will pay all expenses incurred in the collection of this
Note, including attorney's fees of not less than Fifteen Percent (15%) of the
total amount due if it becomes necessary to place this Note in the hands of an
attorney for collection.
 
In the event the Maker fails to pay interest by the 10th day of the month when
interest is due, the maker agrees to pay a late charge equal to 1% of the
outstanding principal balance.
 
 
1

--------------------------------------------------------------------------------

 
In the event the Maker remains in default for more than 30 days, the Maker
agrees to pay default interest on the unpaid principal balance beginning on the
1st day of the following month at the rate of 18% per annum.
 
If legal or equitable title to the property conveyed by the Deed of Trust
securing this Note, or any portion thereof, or interest therein, is transferred
to or becomes vested in anyone other than the Grantor in the Deed of Trust, by
assignment, sale, conveyance, encumbrance, or otherwise, without the prior
written consent of the holder, the holder shall have the option to declare all
sums due under this Note, or under the Deed of Trust securing this Note,
immediately due and payable in full. In addition, in any such event, the holder
reserves the right in its sale discretion to: (a) modify any of the terms of
this Note, or of the Deed of Trust securing this Note, as it deems necessary;
(b) increase the interest rate effective as of the date of transfer; and (c)
charge an assumption fee.
 
The payment of this Note is secured by a Deed of Trust of even date from the
maker to Rhea & Miller, P.C., Trustee, on real estate situate at 40 Seawright
Springs, Road, Mount Sidney, VA 24467 in Augusta County, Virginia.
 
The term "maker" as used in this Note refers to each and every person,
corporation, trust, partnership, or other legal entity signing this Note. Each
maker is liable for payment of the entire debt. The obligations of each maker
shall bind the maker's heirs, personal representatives, successors and assigns.
The term "holder" as used in this Note refers to the named payee(s) and
successors and assigns of the named payee(s).
 
Whenever used herein, the singular shall include the plural and vice versa, and
the use of any gender shall include all other genders.
 
WITNESS the following signature and seal.
 
Seawright Spring, LLC
 
By:   /s/ Joel P. Sens                                              (SEAL)
 
Joel P. Sens, Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------